  1   Brian S. Healy, State Bar No. 112371
      TIERNEY, WATSON & HEALY
  2   A Professional Corporation
      351 California Street, Suite 600
  3   San Francisco, California 94104
      Telephone: (415) 974-1900
  4   Facsimile: (415) 974-6433

  5   Attorneys for Creditor
      Bank of the West
  6

  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                             NORTHERN DISTRICT OF CALIFORNIA

 10   In Re:                                         )       Case No: 20-50286
                                                     )
 11   Michael Raymond Hess &                         )       Chapter 13
      Angel Lynn Hess,                               )
 12                                                  )
                     Debtors.                        )
 13                                                  )

 14

 15                         DECLARATION OF BRIAN S. HEALY IN
                        OPPOSITION TO MOTION TO VALUE COLLATERAL
 16

 17            1.    I am the attorney of record for Bank of the West as it relates to the above

 18   referenced matter. If called as a witness I could competently testify as to all the facts

 19   stated herein on first hand knowledge.

 20            2.    Bank of the West is a secured creditor of Angel Lynn Hess pursuant to a

 21   written security agreement and filed UCC-1 Financing Statement.

 22            3.    After the filing of the Chapter 13 petition, on March 11, 2020, I sent an email

 23   to counsel for the attorney of record for the debtors, Aaron Lipton. The text of my email

 24   was as follows:

 25                  My office represents Bank of the West with regard to its claim

 26                  against Angel Hess. I have reviewed the proposed Chapter 13

 27                  plan and have a few questions.

 28
Case: 20-50286      Doc# 35     Filed: 06/08/20 Entered: 06/08/20 10:50:18      Page 1 of 3
                                              -1-
  1                  Bank of the West is listed as being secured, with the value of its

  2                  security, Mrs. Hess' accounts receivable, being $10,954.71.

  3                  Does the debtor plan to take steps to collect the receivables

  4                  valued at zero. If not, will those receivable be turned over to

  5                  Bank of the West so it can pursue collection? In any event,

  6                  please send a detailed listing of the open accounts receivable.

  7

  8                  As to the plan payments, as I read the plan Bank of the West is

  9                  to be paid $100.00/month for the life of the plan which is 60

 10                  months.    That is $6,000.00.   Please explain how the balance

 11                  is anticipated to be paid. I calculated that paying $10,954.71

 12                  over 60 months, without interest, requires a payment of

 13                  $182.58/month.

 14

 15                  Should you wish to discuss this matter, please do not hesitate to

 16                  contact me.

 17

 18            4.    The reply to my email as to the security interest was that counsel was

 19   concerned regarding “privacy and attorney/client concerns” and that he would check with

 20   Ms. Hess.

 21            5.    When I did not receive any further communication from Mr. Lipton on the

 22   issue, on April 15, 2020, I again emailed him seeking a reply. There was no reply to that

 23   email.

 24            6.    My office has not been provided with any specifics concerning the detail of

 25   the accounts receivable - name of client, amount due, basis for non-payment, or the efforts

 26   to collect the receivable.

 27   ///

 28   ///
Case: 20-50286      Doc# 35    Filed: 06/08/20   Entered: 06/08/20 10:50:18     Page 2 of 3
                                                   -2-
  1         I declare under penalty of perjury under the laws of the State of California that the

  2   foregoing is true and correct and that this declaration was executed on June 8, 2020, at

  3   Walnut Creek, California.

  4

  5                                            Brian S. Healy

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 20-50286   Doc# 35    Filed: 06/08/20   Entered: 06/08/20 10:50:18      Page 3 of 3
                                                -3-
